Citation Nr: 1135328	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease of the right shoulder and assigned a 20 percent disability evaluation, effective May 16, 2007.  

In December 2008, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran claims that his service-connected right shoulder disability is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.  

Review of the record indicates that the Veteran's last VA examination for his service-connected right shoulder disability was in June 2007.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his right shoulder disability and recent lay statements submitted by the Veteran as well as his own personal testimony at the December 2008 Board hearing, suggest that the Veteran's service-connected right shoulder disability has worsened in severity.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

The Board also notes that at the December 2008 hearing, the Veteran stated that he was going to make an appointment with his local VA facility to have his service-connected right shoulder disability treated.  See hearing transcript, p. 10.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected right shoulder disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records, dated from June 2008 to the present.  
2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right shoulder disability.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should also indicate whether there is limitation of motion of the right arm at shoulder level, midway between the side and the shoulder level, or to 25 degrees at the side.  The examiner should indicate (a) whether there is ankylosis of the right scapulohumeral articulation, and if so, whether the ankylosis is favorable, intermediate between favorable and unfavorable, or unfavorable.  The examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  The examiner should describe whether any existing pain significantly limits functional mobility of the shoulder during flare-ups or when repeatedly used.  

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

3.  Thereafter, the issue on appeal should be readjudicated, including a discussion of whether a referral for extraschedular evaluation is warranted under 38 C.F.R. § 3.321.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


